Title: Augustin François Silvestre to Thomas Jefferson, 20 October 1819
From: Silvestre, Augustin François
To: Jefferson, Thomas


					
						
							Monsieur et honorable Confrère,
							Paris le 20 8bre 1819
						
						Vous devez avoir reçu, il n’y a pas longtems, plusieurs volumes des mémoires de notre Société royale d’agriculture, qui vous ont été envoyés, en son nom, par les Soins de mr Michaux, l’un de Ses membres. Permettez-moi de profiter de l’occasion que m’offre le départ de Mr Lesseps, consul de france à Philadelphie, pour Vous adresser quelques petits opuscules, publiés par elle, depuis cet envoi, ou qui ont paru sous ses auspices. Mr Lesseps, qui veut bien S’en charger, est un des Correspondans de notre Société; et à ce titre, je prendrais la liberté de le recommander à votre accueil bienveillant, s’il ne se recommandait dejà personnellement par lui-même et par la mission honorable qu’il va remplir auprès de votre Gouvernement.
						Les occupations agricoles, auxquelles vous vous étes livré depuis plusieurs années, ont du vous fournir l’occasion de recueillir beaucoup d’observations utiles sur l’art important qui en est l’objet. Vous ne devez pas douter que notre Société ne reçut avec un vif intérêt les communications que vous voudriez bien lui en donner, et qui serait pour elle un nouveau gage de celui que vous avez toujours porté à ses travaux.
						
							Je vous prie, Monsieur, de vouloir bien agréer l’hommage de ma trez-haute considération.
							
								
									
										 Le Sécrétaire perpétuel de la Société royale d’agriculture de Paris.
									
									
										
											
												Silvestre
											
										
									
								
							
						
					
					
						 
					
				 
					Editors’ Translation
					
						
							Sir and honorable Colleague,
							
								Paris
								
									20 October 1819
								
							
						
						You must recently have received several volumes of the Mémoires of our Société Royale d’Agriculture, which were sent in its name, care of Mr. Michaux, one of its members. Allow me to take advantage of the opportunity afforded me by the departure of Mr. Lesseps, French consul at Philadelphia, to address to you a few pamphlets published since then by the society or under its auspices. Mr. Lesseps, who is willing to take this in charge, is one of the correspondents of our society, and as such I would take the liberty of recommending him to your benevolent welcome, had he not already recommended himself personally and through the honorable mission he is to fulfill with your government.
						Farming activities, in which you have been engaged for several years, must have enabled you to gather many useful observations on this important art. You must not doubt that our society will receive with the greatest interest the communications you might be willing to send, and that your doing so would be a renewed token of the interest you have always taken in our projects.
						
						
							Please, Sir, accept the homage of my very high consideration.
							
								
									
										The perpetual secretary of the Société Royale d’Agriculture de Paris.
									
									
										
											
												Silvestre
											
										
									
								
							
						
					
				